368 U.S. 2 (1961)
SPENCER, ADMINISTRATRIX, ET AL.
v.
HIBERNIA BANK ET AL.
No. 176.
Supreme Court of United States.
Decided October 9, 1961.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, FIRST APPELLATE DISTRICT.
M. Mitchell Bourquin and George Olshausen for appellants.
Moses Lasky and James Farraher for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.